Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Paul Puzey appeals from the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Puzey, No. 3:00-cr-00057-GMG-RWT-16 (N.D.W.Va. Mar. 16, 2015) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.